           Case 1:20-cv-02187-LGS Document 19
                                           18 Filed 05/27/20
                                                    05/26/20 Page 1 of 1




MIRANDA SLONE SKLARIN VERVENIOTIS LLP
 MICHAEL A. MIRANDA*                      THE ESPOSITO BUILDING
 STEVEN VERVENIOTIS                                                                         ANNE P. EDELMAN
                                         240 MINEOLA BOULEVARD
 ONDINE SLONE                                                                           GABRIELLA CAMPIGLIA
 RICHARD S. SKLARIN°                        MINEOLA, NY 11501                             RICHARD B. EPSTEIN
 MAURIZIO SAVOIARDO                      TEL      (516) 741-7676                             FRANK C. LANZO
 KELLY M. ZIC                         Applica'on
                                         FAX     GRANTED    in part and DENIED in part.ABRAHAM WARMBRAND
                                                  (516) 741-9060
 FRANK R. MALPIGLI□                                                                        DEBORA J. DILLON°
                                             WWW.MSSSV.COM
 ANDREW B. KAUFMAN±                                                                       KEVIN DONNELLY°*
 LAWRENCE S. WASSERMAN*               The ini'al conference set for June 4, 2020, at 10:30 A.M.  is M
                                                                                           JACKLYN  adjourned
                                                                                                      ACIAS°◊
                                              BRANCH OFFICES:                                 EDWARD DENBY
                                      to July W
                                              9, ESTCHESTER
                                                 2020, at 10:30
                                                            , NY A.M. Pre-conference materials  areN.due
                                                                                           ALLYSON        on July
                                                                                                      BROWN
 ______                               2, 2020. NEW YORK, NY                                TAIMUR ALAMGIR^*

 SENIOR COUNSEL                                  CLARK, NJ
 LOUISE FASANO                        Dated: May 27, 2020
                                                                                  *ALSO ADMITTED IN NEW JERSEY
                                            New York, New York                     ◊ALSO ADMITTED IN CALIFORNIA
 WRITER’S E-MAIL:                                                                    □ALSO ADMITTED IN FLORIDA
 SVERVENIOTIS@MSSSV.COM                                                          ^ALSO ADMITTED IN CONNECTICUT
                                                                                  ±ALSO ADMITTED IN DISTRICT OF
                                                                                                      COLUMBIA
 WRITER’S DIRECT DIAL:                                                                ° RESIDENT IN WESTCHESTER
 516-741-8488
                                         May 26, 2020
Honorable Judge Lorna G. Schofield, U.S.D.J.
United States District Court, Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
                          Re:   Falls Lake National Insurance Company v. Lelcaj Construction
                                LLC, et al., Civil Action No.: 20-cv-02187
                                Our File No.: 20-013
Dear Judge Schofield:
        We represent the plaintiff Falls Lake National Insurance Company in this matter and we
write to Your Honor, with the consent of counsel for Lelcaj Construction LLC, in order to ask for
a 45 day extension of the June 4th conference and the May 28 deadline for the parties to submit a
joint letter to the Court in that while we have tried, we have not been able to serve the other
defendants due to the difficulties created by the current Covid-19 crisis. Our understanding is that
process servers will start operations this or next week and we expect to have the remaining parties
served within the next few weeks so that they can appear within the 30 days thereafter. We
therefore respectfully ask for all of the current deadlines and the conference to be adjourned in
order to accomplish service and have all parties participate on the joint letter and conference with
the Court.
                                      Sincerely,
                                      Miranda Slone Sklarin Verveniotis LLP


                                      Steven Verveniotis
